DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicants’ response of 8/11/2021 is acknowledged. 

Status of Claims
3.   Claims 1-26 are pending. 
 Drawings
4.    The drawings submitted 5/3/2019 are accepted by the examiner.
Information Disclosure Statement
5.    The information disclosure statement (IDS) submitted on 5/3/2019 has been considered by the examiner. Initialed copy is enclosed. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Priority
6.    Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of Korean applications 10-2016-01468131 and 10-2017-0144833 have been filed. No English translation have been submitted. For the purpose of prior art the priority is given to the filing date of 371 application which is 11/02/2017. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
7.    Applicants’ election without traverse of 8/11/2021 is acknowledged. Applicant has elected group I (claims 1-13 and 16-22 are drawn to a biothiol composition.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/2021.

Claim Objections
8.    Claims 1-13 and 16-22 are objected to because of the following informalities:  The claims LMW abbreviation the full name of said abbreviation is required when recited in the claims for the first time.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
9.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.     Claims 1-13 are rejected under 35 U.S.C. 101 because: The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-13 are determined to be directed to natural products. The rationale for this determination is explained below. Claims 1-13 are drawn to a LMW biothiol detecting composition comprising a redox –regulating protein.
      Question #1:  Is the claim to a process, Machine, Manufacture or Composition of Matter?  The claims are drawn to: A LMW biothiol detecting composition comprising a redox –regulating protein.
       Thus, the answer to question #1 from the PEG analysis is “Yes”, the rejected claims are directed to a composition which is a product of nature.
The claims thus recite a judicial exception. 
Question #2A-Prong I:  Does the claim recite an abstract idea, a product of nature, or natural phenomenon?  In the instant case, the rejected claims recite a product of nature.
“Yes” because each of the claims recites a judicial exception (i.e. a product of nature).  
Question #2A-Prong II:  Does the claim recite additional elements that integrate the judicial exception into a practical application?  None of the rejected claims appear to recite an additional element or elements that integrate the judicial exception Thus, the claim is directed to at least one exception (Step 2A: YES), which may be termed a product  of nature, Thus, there is no need to perform the markedly different characteristics analysis on the recited nature-based product limitations. Therefore, the answer to Question 2A-Prong II is “No”.
    Question #2B:  Does the claim recite additional elements that amount to significantly more than the judicial exception?  the claimed invention. 
  Thus, the answer to Question #2B is “No” because none of the rejected claims recite any additional element or elements that make the claim as a whole read on something that is significantly more than the judicial element recited in the claim.  
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims varying amounts of proteins, carbohydrates fats or the inclusion of additional ingredients are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an un-patentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a 
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  


Claim Rejections - 35 USC § 102
11.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.     Claims 1, 2 , 3, 4, 12  and 16 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Chen et al. (PLoS ONE 3(2): pp, 1-14 , 2008. Art of record. 
      The claims are drawn to:
    [Claim 1]  A LMW biothiol detecting composition comprising a redox-regulating protein.
     [Claim 2]  The biothiol detecting composition according to claim 1, wherein the redox- regulating protein is one or more selected from the group consisting of an organic hydroperoxide regulator protein (OhrR), a peroxide regulator (PerR) and an oxygen regulator (OxyR).
     Chen et al. disclose that OxyR is a redox-regulating protein in the LysR family (see  abstract, introduction, and results and p. 1, left column, 2nd paragraph). Chen et al, teach limitations of claims 3 and 4  ( mutants, dsDNA   and DNA binding to redox .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.     Claims 1, 11, 12, 13, 16, 18 are rejected under 35 U.S.C. 102 (a) (2)  as being anticipated  by Kim et al  US 20170307624 priority to 11/19/2014.
      Kim et al  teach a LMW biothiol detecting composition comprising a redox-regulating protein ( see  abstract, claims, figures and para 0001, 0002, 0003, 0006, 0014,0015, 0033. 0036,0051,  0110, 0121). Kim et al  teach limitations of claim 12 ( cysteine, homocysteine, and GSH) see para 0001, 0002 and 0036. Kim et al  teach limitations of claim  13 9 disease such neurodegenerative, diabetes and cardiovascular see ( para 0110 and 0121). AS to claims 16 and 18 Kim et al. teach a biosensor or biochip ( see abstract  and para 0014, 0015 and 0051). The  prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
14.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.      Claims 1-13 and 16-22 are rejected under 35 U.S.C. 103 as being un-patentable over Chen et al. and Kim et al as applied to claims 1-4, 11-13 , 16 and 18 above, and further in view of Park et al.  Biosensensors and Bioelectronics  vol.43, pp.65-69, 2013 and further in view of Suziki  et al. Methods in Enzymology vol.252, pp.175-180 , 1995. All art of record applicants’ 1149.
Abu Sallah et al. Sensors 2015, 15

        Park et al. teach limitations of  claims 5-9 ,  12-13. and  Park et al. teach fluorescent biosensors for detection of cysteine, homocysteine and GSH ( see abstract, introduction , pages 66, 67, 68 and conclusions).  Park et al. teach that altered levels of these three important thiols have been implicated in a number of pathological conditions, including Alzheimer’s and Parkinson’s diseases for Cys , diabetes and HIV disease for GSH and Alzheimer’s and cardiovascular diseases for Hcy ( see pages 65 -67 and results  ). Park et al. teach fluorophores and quenchers including fluorescein (pages 65-66). Park et al. teach DNA and RNA cleaving enzymes ( page 66). Park et al. teach reducing agent ( see conclusion). Park et al  teach affinity tag ( see conclusion). Park et al.do specifically  teach limitations of claim 10. 
       Suziki et al.  teach  redox regulations of DNA-Protein interaction by biothiols ( see titile and introduction). Suziki et al.  teach   a methodology to screen effects of the reductants on DNA binding proteins . The methodology that utilizes  the knowledge that DNA-binding proteins usually  require the presence of reucing agents such as DTT to exhibit DNA-binding activity ( see page 175). 
       Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the teaching of references in order to provide the claimed composition. Because  Kim et al  teach a LMW biothiol detecting composition comprising a redox-regulating protein and Chen et al. disclose that OxyR is a redox-regulating protein in the LysR family (see  abstract, introduction, and results and p. 1, left column, 2nd paragraph). Park et al. teach fluorescent biosensors for detection of cysteine, homocysteine and GSH ( see abstract, introduction , pages 66, 67, 68 and conclusions).  
     Furthermore, no more than routine skill would have been required to exchange and to use additional steps such using reducing agents as taught  by Suziki  et al.  to advantageously achieve a better detecting composition and method.
  As to limitations of claims 17 and  20-22 strip type biosensor, complex immobilized on a plate and different parts on the strip is considered routine ( as evidenced by Abu In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different components and steps for a biosensor detection  composition  which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Conclusion
16.    No claims are  allowed.


17.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863. The examiner can normally be reached Mon-Tues , Thurs-Frid 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL S SHAHNAN SHAH/           Examiner, Art Unit 1645  
December 4, 2021      

                                                                                                                                                                                     /JANA A HINES/Primary Examiner, Art Unit 1645